Citation Nr: 9904848	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for the 
cause of the veteran's death.  The veteran had active service 
from May 1968 to May 1970, and the appellant, the veteran's 
widow, appealed the decision.

As an initial matter, the Board notes that the appellant 
sought a hearing before an RO hearing officer.  A hearing was 
scheduled for January 1998, but the appellant did not appear.  
The claim has since been referred to the Board for appellate 
review.


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She asserts that the 
veteran's death by suicide should be service connected as his 
death was due to a long battle with PTSD.  In a statement 
accompanying her VA Form 9, the appellant stated that the 
veteran received VA psychiatric treatment at VA medical 
facilities in the Detroit area in 1995 and 1996.  She 
indicated that the veteran had consistently received 
treatment from the time the RO denied his claim for service 
connection for PTSD in October 1995 until his death in 
September 1996 and was actually hospitalized on three 
separate occasions which she described as including 
hospitalization at the Allen Park VAMC in December 1995, the 
Detroit VAMC in April-May 1996, and the Detroit VAMC in July 
1996.  Although the appellant has indicated that such records 
are relevant to her claim, it does not appear that the 
records of this treatment have been obtained and associated 
with the assembled records.

In light of the above, the Board finds that further action is 
warranted prior to appellate review, and thus, this claim is 
REMANDED for the following development:

1.  The RO is requested to obtain all 
treatment records pertaining to the 
veteran from VA medical facilities in the 
Detroit area from 1995 and 1996.  Such 
records should include records of 
outpatient psychiatric treatment from 
October 1995 to September 1996 and 
hospitalization records relating to the 
veteran's hospitalizations in December 
1995, April-May 1996, and in July 1996.  
The RO should ensure that all indicated 
VA medical facilities are contacted for 
such records.  Thereafter, and upon a 
review of all of the evidence of record, 
the RO should ensure that any indicated 
development is accomplished to the extent 
deemed necessary by the RO.

2.  After undertaking any indicated 
development, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in full, 
the appellant and her representative 
should be issued a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to reply.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome 

warranted.  No action is required of the appellant until she 
is otherwise notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 Department of Veterans Affairs

